Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 14, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was a secretary for the employer at its Albany location until she resigned in June 1996 to relocate to the City of Buffalo, Erie County, to be with her husband who had been living and working there since their marriage in August 1995. Although claimant attempted to find a job in Buffalo, her efforts proved unsuccessful. Nevertheless, she chose to relocate to be closer to her husband, leaving her position in Albany even though continuing work was available to her. Under these circumstances, we find substantial evidence to support the Unemployment Insurance Appeal Board’s ruling that claimant quit her job for personal and noncompelling reasons, thereby rendering her disqualified from receiving unemployment insurance benefits (see generally, Matter of Petruzzi [Sweeney], 244 AD2d 754; Matter of Howe [Hudacs], 188 AD2d 982).
Mikoll, J. P., Mercure, White, Peters and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.